DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
The request filed on 11/16/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows. Any newly-submitted claims have been added. An action on the RCE follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mihalik (3112010) in view of Wyse (6863155) in view of Borghi (20130256058).  
Regarding claim 5, Mihalik discloses a frame 11 comprising: 
a first side portion and a second side portion, as best seen in the marked-up figure below,

    PNG
    media_image1.png
    417
    571
    media_image1.png
    Greyscale
 the first and second side portions each comprising a first vertical structural element 12, a second vertical structural element 13, and a side horizontal structural element, where the side horizontal structural element connects the first vertical structural element to the second  
    PNG
    media_image2.png
    440
    571
    media_image2.png
    Greyscale
 and 
a rear horizontal structural element 20, where the rear horizontal structural element connects the first side portion and second side portion, at least one caster 18’, connected to the frame; and 
at least two steps 16, mounted to the frame, and a platform connected to the first and second side portions,  
 but fails to disclose wherein the first and second vertical structural elements each comprise a lateral projection and fails to disclose the platform being collapsible via the hinge.  
 
    PNG
    media_image3.png
    1022
    905
    media_image3.png
    Greyscale
  
Borghi teaches the utility of a frame 1 comprising a hinge disposed on the side horizontal structural element of each of the first side portion and second side portion; 
a collapsible platform 10 connected to each of the first side portion and second side portion via the hinge, as best seen in Figures 3, 4 and 7, where the collapsible platform extends away from the entirety of the frame while in a horizontal position. 
    PNG
    media_image4.png
    980
    707
    media_image4.png
    Greyscale
  The use of a collapsible platform is used in the art to provide a temporary space, sufficient in size to ensure the maximum safety for the workers present therein.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Regarding claim 6 Borghi discloses a support mechanism 40 for maintaining the collapsible platform in a horizontal position, as recited in paragraph [0042].  
Regarding claim 7 Borghi discloses where the support mechanism comprises a rod, as recited in paragraph [0042].   
Regarding claim 9 Mihalik discloses a second side horizontal structural element 14, connecting a bottom end of the first vertical structural element 12, of the first side portion to a bottom end of the second vertical structural element 13 of the first side portion; and a third side horizontal structural element 14, connecting a bottom end of the first vertical structural element 12, of the second side portion to a bottom end of the second vertical structural element 13, of the second side portion.  
Regarding claim 10 Mihalik discloses where two casters 18, are connected (via connecting components) to the second side horizontal structural element.  When interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between.
Regarding claim 11 Mihalik discloses where two casters 18, are connected (via connecting components) to the third side horizontal structural element.  

Regarding claim 13 Mihalik discloses where the caster 18’ can be lowered to move the movable ladder and raised such that movement is substantially prevented, as recited in column 2, lines 12-26.  
Regarding claim 14 Mihalik discloses a tubular element connecting the caster 18’ to the frame, as best seen in the marked-up figure below. 
    PNG
    media_image5.png
    366
    326
    media_image5.png
    Greyscale
 
Regarding claim 15 Borghi discloses where the collapsible platform is positioned near a top of the first vertical structural element and second vertical structural element (not shown), as recited in paragraph [0001] and [0026].  Note, also, that the platform of Mihalik is at the top.
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 7 of the remarks.  The applicant states that the side platform of the Borghi reference reside completely within the overall structure of the aerial work platform frame and does not extend away from the entirety of the frame as now claimed.  The examiner would like to note that the frame of Borghi has been identified as element 1, and as best seen in Figures 3 and 4 the collapsible platform 10 connected to each of the first and second side portion via a hinge does not overlap with the frame and therefore extends away from the entirety of the frame while in the horizontal position as claimed.  The examiner has provided a marked-up figure below detailing this limitation as well as a comparison to the claimed invention (note that Figure 1 of the claimed invention and Figure 3 of the prior art reference detail the exact same configuration).

    PNG
    media_image6.png
    693
    538
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    584
    566
    media_image7.png
    Greyscale
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634